

	

		II

		109th CONGRESS

		1st Session

		S. 1270

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 20, 2005

			Ms. Snowe (for herself

			 and Mr. Rockefeller) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To provide for the implementation of a

		  Green Chemistry Research and Development Program, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Green Chemistry Research and

			 Development Act of 2005.

		2.DefinitionsIn this Act—

			(1)the term green chemistry means

			 chemistry and chemical engineering to design chemical products and processes

			 that reduce or eliminate the use or generation of hazardous substances while

			 producing high quality products through safe and efficient manufacturing

			 processes;

			(2)the term Interagency Working

			 Group means the interagency working group established under section

			 3(c); and

			(3)the term Program means the

			 Green Chemistry Research and Development Program described in section 3.

			3.Green Chemistry

			 Research and Development Program

			(a)In

			 generalThe President shall

			 establish a Green Chemistry Research and Development Program to promote and

			 coordinate Federal green chemistry research, development, demonstration,

			 education, and technology transfer activities.

			(b)Program

			 activitiesThe activities of

			 the Program shall be designed to—

				(1)provide sustained support for green

			 chemistry research, development, demonstration, education, and technology

			 transfer through—

					(A)merit-reviewed competitive grants to

			 individual investigators and teams of investigators, including, to the extent

			 practicable, young investigators, for research and development;

					(B)grants to fund collaborative research and

			 development partnerships among universities, industry, and nonprofit

			 organizations;

					(C)green chemistry research, development,

			 demonstration, and technology transfer conducted at Federal laboratories;

			 and

					(D)to the extent practicable, encouragement of

			 consideration of green chemistry in—

						(i)the conduct of Federal chemical science and

			 engineering research and development; and

						(ii)the solicitation and evaluation of all

			 proposals for chemical science and engineering research and development;

						(2)examine methods by which the Federal

			 Government can create incentives for consideration and use of green chemistry

			 processes and products;

				(3)facilitate the adoption of green chemistry

			 innovations;

				(4)expand education and training of

			 undergraduate and graduate students, and professional chemists and chemical

			 engineers, including through partnerships with industry, in green chemistry

			 science and engineering;

				(5)collect and disseminate information on

			 green chemistry research, development, and technology transfer, including

			 information on—

					(A)incentives and impediments to development

			 and commercialization;

					(B)accomplishments;

					(C)best practices; and

					(D)costs and benefits;

					(6)provide venues for outreach and

			 dissemination of green chemistry advances such as symposia, forums,

			 conferences, and written materials in collaboration with, as appropriate,

			 industry, academia, scientific and professional societies, and other relevant

			 groups;

				(7)support economic, legal, and other

			 appropriate social science research to identify barriers to commercialization

			 and methods to advance commercialization of green chemistry; and

				(8)provide for public input and outreach to be

			 integrated into the Program by the convening of public discussions, through

			 mechanisms such as citizen panels, consensus conferences, and educational

			 events, as appropriate.

				(c)Interagency

			 Working GroupThe President

			 shall establish an Interagency Working Group, which shall include

			 representatives from the National Science Foundation, the National Institute of

			 Standards and Technology, the Department of Energy, the Environmental

			 Protection Agency, and any other agency that the President may designate. The

			 Director of the National Science Foundation and the Assistant Administrator for

			 Research and Development of the Environmental Protection Agency shall serve as

			 co-chairs of the Interagency Working Group. The Interagency Working Group shall

			 oversee the planning, management, and coordination of the Program. The

			 Interagency Working Group shall—

				(1)establish goals and priorities for the

			 Program, to the extent practicable in consultation with green chemistry

			 researchers and potential end-users of green chemistry products and processes;

			 and

				(2)provide for interagency coordination,

			 including budget coordination, of activities under the Program.

				(d)Agency budget

			 requestsEach Federal agency

			 and department participating in the Program shall, as part of its annual

			 request for appropriations to the Office of Management and Budget, submit a

			 report to the Office of Management and Budget which identifies its activities

			 that contribute directly to the Program and states the portion of its request

			 for appropriations that is allocated to those activities. The President shall

			 include in his annual budget request to Congress a statement of the portion of

			 each agency’s or department’s annual budget request allocated to its activities

			 undertaken pursuant to the Program.

			(e)Report to

			 CongressNot later than 2

			 years after the date of enactment of this Act, the Interagency Working Group

			 shall transmit a report to the Committee on Science of the House of

			 Representatives and the Committee on Commerce, Science, and Transportation of

			 the Senate. This report shall include—

				(1)a summary of federally funded green

			 chemistry research, development, demonstration, education, and technology

			 transfer activities, including the green chemistry budget for each of these

			 activities; and

				(2)an analysis of the progress made toward

			 achieving the goals and priorities for the Program, and recommendations for

			 future program activities.

				4.Manufacturing

			 extension center green suppliers network grant ProgramSection 25(a) of the National Institute of

			 Standards and Technology Act (15 U.S.C. 278k(a)) is amended—

			(1)by striking and at the end

			 of paragraph (4);

			(2)by striking the period at the end of

			 paragraph (5) and inserting ; and; and

			(3)by adding at the end the following:

				

					(6)the enabling of supply chain manufacturers

				to continuously improve products and processes, increase energy efficiency,

				identify cost-saving opportunities, and optimize resources and technologies

				with the aim of reducing or eliminating the use or generation of hazardous

				substances.

					.

			5.Undergraduate

			 education in chemistry and chemical engineering

			(a)Program

			 authorized(1)As part of the Program activities under

			 section 3(b)(4), the Director of the National Science Foundation shall carry

			 out a program to award grants to institutions of higher education to support

			 efforts by such institutions to revise their undergraduate curriculum in

			 chemistry and chemical engineering to incorporate green chemistry concepts and

			 strategies.

				(2)Grants shall be awarded under this section

			 on a competitive, merit-reviewed basis and shall require cost sharing in cash

			 from non-Federal sources, to match the Federal funding.

				(b)Selection

			 process(1)An institution of higher education seeking

			 funding under this section shall submit an application to the Director at such

			 time, in such manner, and containing such information as the Director may

			 require. The application shall include at a minimum—

					(A)a description of the content and schedule

			 for adoption of the proposed curricular revisions to the courses of study

			 offered by the applicant in chemistry and chemical engineering; and

					(B)a description of the source and amount of

			 cost sharing to be provided.

					(2)In evaluating the applications submitted

			 under paragraph (1), the Director shall consider, at a minimum—

					(A)the level of commitment demonstrated by the

			 applicant in carrying out and sustaining lasting curriculum changes in

			 accordance with subsection (a)(1); and

					(B)the amount of cost sharing to be

			 provided.

					(c)Authorization of

			 appropriationsIn addition to

			 amounts authorized under section 8, from sums otherwise authorized to be

			 appropriated by the National Science Foundation Authorization Act of 2002,

			 there are authorized to be appropriated to the National Science Foundation for

			 carrying out this section $7,000,000 for fiscal year 2006, $7,500,000 for

			 fiscal year 2007, and $8,000,000 for fiscal year 2008.

			6.Study on

			 commercialization of green chemistry

			(a)StudyThe Director of the National Science

			 Foundation shall enter into an arrangement with the National Research Council

			 to conduct a study of the factors that constitute barriers to the successful

			 commercial application of promising results from green chemistry research and

			 development.

			(b)ContentsThe study shall—

				(1)examine successful and unsuccessful

			 attempts at commercialization of green chemistry in the United States and

			 abroad; and

				(2)recommend research areas and priorities and

			 public policy options that would help to overcome identified barriers to

			 commercialization.

				(c)ReportThe Director shall submit a report to the

			 Committee on Science of the House of Representatives and the Committee on

			 Commerce, Science, and Transportation of the Senate on the findings and

			 recommendations of the study within 18 months after the date of enactment of

			 this Act.

			7.Partnerships in green

			 chemistry

			(a)Program

			 authorized(1)The agencies participating in the Program

			 shall carry out a joint, coordinated program to award grants to institutions of

			 higher education to establish partnerships with companies in the chemical

			 industry to retrain chemists and chemical engineers in the use of green

			 chemistry concepts and strategies.

				(2)Grants shall be awarded under this section

			 on a competitive, merit-reviewed basis and shall require cost sharing from

			 non-Federal sources by members of the partnerships.

				(3)In order to be eligible to receive a grant

			 under this section, an institution of higher education shall enter into a

			 partnership with two or more companies in the chemical industry. Such

			 partnerships may also include other institutions of higher education and

			 professional associations.

				(4)Grants awarded under this section shall be

			 used for activities to provide retraining for chemists or chemical engineers in

			 green chemistry, including—

					(A)the development of curricular materials and

			 the designing of undergraduate and graduate level courses; and

					(B)publicizing the availability of

			 professional development courses of study in green chemistry and recruiting

			 graduate scientists and engineers to pursue such courses.

					Grants may provide stipends for

			 individuals enrolled in courses developed by the partnership.(b)Selection

			 process(1)An institution of higher education seeking

			 funding under this section shall submit an application at such time, in such

			 manner, and containing such information as shall be specified by the

			 Interagency Working Group and published in a proposal solicitation for the

			 Program. The application shall include at a minimum—

					(A)a description of the partnership and the

			 role each member will play in implementing the proposal;

					(B)a description of the courses of study that

			 will be provided;

					(C)a description of the number and size of

			 stipends, if offered;

					(D)a description of the source and amount of

			 cost sharing to be provided; and

					(E)a description of the manner in which the

			 partnership will be continued after assistance under this section ends.

					(2)The evaluation of the applications

			 submitted under paragraph (1) shall be carried out in accordance with

			 procedures developed by the Interagency Working Group and shall consider, at a

			 minimum—

					(A)the ability of the partnership to carry out

			 effectively the proposed activities;

					(B)the degree to which such activities are

			 likely to prepare chemists and chemical engineers sufficiently to be competent

			 to apply green chemistry concepts and strategies in their work; and

					(C)the amount of cost sharing to be

			 provided.

					8.Authorization of

			 appropriations

			(a)National Science

			 Foundation(1)From sums otherwise authorized to be

			 appropriated by the National Science Foundation Authorization Act of 2002,

			 there are authorized to be appropriated to the National Science Foundation for

			 carrying out this Act—

					(A)$7,000,000 for fiscal year 2006;

					(B)$7,500,000 for fiscal year 2007; and

					(C)$8,000,000 for fiscal year 2008.

					(2)The sums authorized by paragraph (1) are in

			 addition to any funds the National Science Foundation is spending on green

			 chemistry through its ongoing chemistry and chemical engineering

			 programs.

				(b)National

			 Institute of Standards and TechnologyFrom sums otherwise authorized to be

			 appropriated, there are authorized to be appropriated to the National Institute

			 of Standards and Technology for carrying out this Act—

				(1)$5,000,000 for fiscal year 2006;

				(2)$5,500,000 for fiscal year 2007; and

				(3)$6,000,000 for fiscal year 2008.

				(c)Department of

			 EnergyFrom sums otherwise

			 authorized to be appropriated, there are authorized to be appropriated to the

			 Department of Energy for carrying out this Act—

				(1)$7,000,000 for fiscal year 2006;

				(2)$7,500,000 for fiscal year 2007; and

				(3)$8,000,000 for fiscal year 2008.

				(d)Environmental

			 Protection AgencyFrom sums

			 otherwise authorized to be appropriated, there are authorized to be

			 appropriated to the Environmental Protection Agency for carrying out this

			 Act—

				(1)$7,000,000 for fiscal year 2006;

				(2)$7,500,000 for fiscal year 2007; and

				(3)$8,000,000 for fiscal year 2008.

				

